UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer RAccelerated filero Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes RNo On October 31, 2007, there were issued and outstanding381,921,531 shares of the registrant’s Common Stock, par value $0.10 per share. FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Income (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 85 Item 4. Controls and Procedures 85 Part II. Other Information 86 Item 1. Legal Proceedings 86 Item 1A. Risk Factors 86 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 87 Item 6. Exhibits 87 Signature 88 Exhibit Index E-1 2 FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 2,377 $ 907 Accounts receivable 2,165 486 Inventories 2,135 724 Mill and leach stockpiles 614 – Prepaid expenses, restricted cash and other 152 34 Assets held for sale 1,231 – Total current assets 8,674 2,151 Property, plant, equipment and development costs, net 24,020 3,099 Trust assets 609 – Long-term mill and leach stockpiles 1,099 – Goodwill 6,332 – Other assets 655 140 Total assets $ 41,389 $ 5,390 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,814 $ 789 Accrued income taxes 815 165 Copper price protection program 635 – Current portion of long-term debt and short-term borrowings 67 19 Liabilities related to assets held for sale 472 – Total current liabilities 4,803 973 Long-term debt, less current portion: Senior notes 6,953 620 Term loan 1,550 – Project financing, equipment loans and other 162 41 Total long-term debt, less current portion 8,665 661 Deferred income taxes 6,816 800 Other liabilities and deferred credits 1,492 298 Total liabilities 21,776 2,732 Minority interests in consolidated subsidiaries 1,699 213 Stockholders’ equity: 5½% Convertible Perpetual Preferred Stock 1,100 1,100 6¾% Mandatory Convertible Preferred Stock 2,875 – Common stock 50 31 Capital in excess of par value 13,359 2,668 Retained earnings 3,355 1,415 Accumulated other comprehensive loss (1 ) (20 ) Common stock held in treasury (2,824 ) (2,749 ) Total stockholders’ equity 17,914 2,445 Total liabilities and stockholders’ equity $ 41,389 $ 5,390 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In Millions, Except Per Share Amounts) Revenues $ 5,066 $ 1,636 $ 12,755 $ 4,148 Cost of sales: Production and delivery 2,662 792 6,105 1,875 Depreciation, depletion and amortization 356 60 846 147 Total cost of sales 3,018 852 6,951 2,022 Exploration and research expenses 40 4 87 9 Selling, general and administrative expenses 131 45 314 111 Total costs and expenses 3,189 901 7,352 2,142 Operating income 1,877 735 5,403 2,006 Interest expense, net (155 ) (18 ) (386 ) (62 ) Losses on early extinguishment and conversion of debt, net (36 ) (30 ) (171 ) (32 ) Gains on sales of assets 47 21 85 30 Other income, net 48 6 110 17 Equity in affiliated companies’ net earnings 5 2 17 7 Income from continuing operations before income taxes and minority interests 1,786 716 5,058 1,966 Provision for income taxes (653 ) (304 ) (1,875 ) (836 ) Minority interests in net income of consolidated subsidiaries (307 ) (46 ) (728 ) (115 ) Income from continuing operations 826 366 2,455 1,015 Discontinued operations, net of taxes 12 – 44 – Net income 838 366 2,499 1,015 Preferred dividends (63 ) (15 ) (144 ) (45 ) Net income applicable to common stock $ 775 $ 351 $ 2,355 $ 970 Basic net income per share of common stock: Continuing operations $ 2.00 $ 1.85 $ 7.06 $ 5.14 Discontinued operations 0.03 – 0.13 – Basic net income per share of common stock $ 2.03 $ 1.85 $ 7.19 $ 5.14 Diluted net income per share of common stock: Continuing operations $ 1.85 $ 1.67 $ 6.46 $ 4.64 Discontinued operations 0.02 – 0.12 – Diluted net income per share of common stock $ 1.87 $ 1.67 $ 6.58 $ 4.64 Average common shares outstanding: Basic 382 190 327 189 Diluted 447 221 380 221 Dividends declared per share of common stock $ 0.3125 $ 1.0625 $ 0.9375 $ 2.9375 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (In Millions) Cash flow from operating activities: Net income $ 2,499 $ 1,015 Adjustments to reconcile net income to net cash provided by operating activities: Unrealized losses on copper price protection program 212 – Depreciation, depletion and amortization 864 147 Minority interests in net income of consolidated subsidiaries 738 115 Noncash compensation and benefits 143 51 Losses on early extinguishment and conversion of debt, net 171 32 Gains on sales of assets (85 ) (30 ) Deferred income taxes (279 ) 13 Other 21 25 (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (299 ) 131 Inventories 358 (182 ) Prepaid expenses, restricted cash and other – (24 ) Accounts payable and accrued liabilities 369 (77 ) Accrued income taxes 215 (148 ) Net cash provided by operating activities 4,927 1,068 Cash flow from investing activities: Acquisition of Phelps Dodge, net of cash acquired (13,907 ) – Phelps Dodge capital expenditures (834 ) – PT Freeport Indonesia capital expenditures (273 ) (165 ) Other capital expenditures (31 ) (13 ) Sales of assets and other 79 31 Net cash used in investing activities (14,966 ) (147 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility 12,450 – Repayments of term loans under bank credit facility (10,900 ) – Net proceeds from sales of senior notes 5,880 – Net proceeds from sale of 6¾% Mandatory Convertible Preferred Stock 2,803 – Net proceeds from sale of common stock 2,816 – Proceeds from other debt 412 125 Repayments of other debt (752 ) (322 ) Purchases of FCX common shares – (100 ) Cash dividends paid: Common stock (301 ) (559 ) Preferred stock (112 ) (45 ) Minority interests (440 ) (114 ) Net (payments for) proceeds from exercised stock options (15 ) 14 Excess tax benefit from exercised stock options 9 21 Bank credit facilities fees and other (250 ) (6 ) Net cash provided by (used in) financing activities 11,600 (986 ) Cash included in assets held for sale (91 ) – Net increase (decrease) in cash and cash equivalents 1,470 (65 ) Cash and cash equivalents at beginning of year 907 764 Cash and cash equivalents at end of period $ 2,377 $ 699 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Convertible Perpetual Mandatory Convertible Accumulated Common Stock Preferred Stock Preferred Stock Common Stock Other Held in Treasury Number Number Number Capital in Compre- Number of At Par of At Par of At Par Excess of Retained hensive of At Stockholders’ Shares Value Shares Value Shares Value Par Value Earnings Loss Shares Cost Equity (In Millions) Balance at December 31, 2006 1 $ 1,100 - $ - 310 $ 31 $ 2,668 $ 1,415 $ (20 ) 113 $ (2,749 ) $ 2,445 Sale of 6¾% mandatory convertible preferred stock - - 29 2,875 - - (72 ) - 2,803 Common stock issued to acquire Phelps Dodge - 137 14 7,767 - 7,781 Sale of common stock - 47 5 2,811 - 2,816 Conversions of 7% convertible senior notes - 6 - 6 Exercised stock options, issued restricted stock and other - 2 - 89 - 89 Stock-based compensation costs - 83 - 83 Tax benefit for stock option exercises - 7 - 7 Tender of shares for exercised stock options and restricted stock - 1 (75 ) (75 ) Adjustment to initially apply FIN 48 - 4 - - - 4 Dividends on common stock - (419 ) - - - (419 ) Dividends on preferred stock - (144 ) - - - (144 ) Comprehensive income (loss): Net income - 2,499 - - - 2,499 Other comprehensive income (loss), net of taxes: Investment adjustment - 2 - - 2 Translation adjustment - 11 - - 11 Change in unrealized derivatives’ fair value - (3 ) - - (2 ) Reclass to earnings - 5 - - 5 Amortization of unrecognized amounts (SFAS 158) - 4 - - 3 Other comprehensive income - 19 - - 19 Total comprehensive income - 2,518 Balance at September 30, 2007 1 $ 1,100 29 $ 2,875 496 $ 50 $ 13,359 $ 3,355 $ (1 ) 114 $ (2,824 ) $ 17,914 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) consolidated financial statements and notes contained in its 2006 Annual Report on Form 10-K. The information furnished herein reflects all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods reported. With the exception of certain adjustments associated with the acquisition of Phelps Dodge Corporation (Phelps Dodge), all such adjustments are, in the opinion of management, of a normal recurring nature. Operating results for the three and nine-month periods ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For comparative purposes, certain amounts for the three and nine-month periods ended September 30, 2006, have been reclassified to conform to current period presentation. As discussed in Note 2, on March 19, 2007, FCX completed its acquisition of Phelps Dodge. Financial results for the first nine months of 2007 include Phelps Dodge’s results beginning March 20, 2007. As discussed in Note 4, on September 12, 2007, FCX entered into an agreement to sell Phelps Dodge International Corporation (PDIC) to General Cable Corporation (General Cable). As a result, the operating results of PDIC have been reported separately from continuing operations as discontinued operations in the condensed consolidated statements of income. Additionally, the assets and liabilities of PDIC have been presented separately in the condensed consolidated balance sheets as held for sale. 2. ACQUISITION OF PHELPS DODGE On March 19, 2007, FCX acquired Phelps Dodge. Phelps Dodge, now a wholly owned subsidiary of FCX, is a fully integrated producer of copper and molybdenum, with mines in North and South America and processing capabilities for other minerals as by-products, such as gold, silver and rhenium, and several development projects, including the Tenke Fungurume mine in the Democratic Republic of Congo (DRC). In the acquisition, each share of Phelps Dodge common stock was exchanged for 0.67 of a share of FCX common stock and $88.00 in cash. As a result, FCX issued 136.9 million shares and paid $18.0 billion in cash to Phelps Dodge shareholders. The acquisition has been accounted for under the purchase method as required by Statement of Financial Accounting Standards (SFAS) No. 141, “Business Combinations,” with FCX as the accounting acquirer. The initial estimates of the fair value of assets acquired and liabilities assumed and the results of Phelps Dodge’s operations are included in FCX’s condensed consolidated financial statements beginning March 20, 2007. 7 The following table summarizes the $25.8 billion purchase price, which was funded through a combination of common shares issued, borrowings under an $11.5 billion senior credit facility, proceeds from the offering of $6.0 billion of senior notes (refer to Note 9 for further discussion) and available cash resources (in millions, except exchange ratio): Phelps Dodge common stock outstanding and issuable at March 19, 2007 204.3 Exchange offer ratio of FCX common stock for each Phelps Dodge common share 0.67 Shares of FCX common stock issued 136.9 Cash consideration of $88.00 for each Phelps Dodge common share $ 17,979 a Fair value of FCX common stock issued 7,781 b Transaction and change of control costs and related employee benefits 131 Release of FCX deferred tax asset valuation allowances (90 )c Total purchase price $ 25,801 a. Cash consideration includes cash paid in lieu of any fractional shares of FCX stock. b. Measurement of the common stock component of the purchase price based on a weighted average closing price of FCX’s common stock of $56.85 for the two days prior to through two days after the public announcement of the merger on November 19, 2006. c. During second-quarter 2007, FCX determined that, as a result of the acquisition of Phelps Dodge, it will be able to realize certain U.S. tax credits for which it had previously not recognized any benefit. Recognition of these tax credits resulted in a $90 million reduction to the purchase price. In accordance with the purchase method of accounting, the purchase price paid was determined at the date of the public announcement of the transaction and has been allocated to the assets acquired and liabilities assumed based upon their estimated fair values on the closing date of March 19, 2007. FCX is continuing to work with third-party consultants to value all assets acquired and liabilities assumed, and there could be additional adjustments to the estimated fair values, which may be significant, until all valuation work is complete. In valuing acquired assets and assumed liabilities, fair values were based on, but not limited to quoted market prices, where available; the intent of FCX with respect to whether the assets purchased are to be held, sold or abandoned; expected future cash flows; current replacement cost for similar capacity for certain fixed assets; market rate assumptions for contractual obligations; and appropriate discount rates and growth rates. The excess of the purchase price over the estimated fair value of the net assets acquired has been recorded as goodwill. A significant decline in copper or molybdenum prices from those used to estimate the fair values of the acquired assets could result in impairment to the carrying amounts assigned to inventories; mill and leach stockpiles; property, plant and equipment; and goodwill. A current summary of the preliminary purchase price allocation as of March 19, 2007, follows (in billions): Preliminary Purchase Historical Fair Value Price Balances Adjustments Allocation Cash and cash equivalents $ 4.2 $ – $ 4.2 Inventories, including mill and leach stockpilesa 0.9 2.8 3.7 Property, plant and equipmentb 6.0 14.8 20.8 Other assets 3.1 (0.3 ) 2.8 Allocation to goodwillc – 6.5 6.5 d Total assets 14.2 23.8 38.0 Deferred income taxes (current and long-term)e (0.7 ) (6.1 ) (6.8 ) Other liabilities (4.1 ) (0.1 ) (4.2 ) Minority interests (1.2 ) – (1.2 ) Total $ 8.2 $ 17.6 $ 25.8 a. Inventories and stockpiles were valued based on estimated selling prices less selling and completion costs and a reasonable profit allowance and through the use of estimated discounted cash flows, as applicable. Application of fair value principles to metal inventories and stockpiles resulted in a significantly higher value being applied to inventory compared with the historical cost recorded by Phelps Dodge. Consequently, when 8 inventory on hand as of the date of acquisition is subsequently sold, FCX will recognize incremental noncash costs and realize a significantly smaller profit margin with respect to this inventory. During third-quarter 2007, FCX adjusted its preliminary purchase price allocation based on updated valuation models for its mill and leach stockpiles resulting in an increase from initial estimates of approximately $1.0 billion. b. Includes amounts based on estimated discounted cash flows from future production of proven and probable reserves and for values of properties beyond proven and probable reserves (VBPP). Carrying amounts assigned to proven and probable reserves are depleted using the unit of production method over the estimated lives of the reserves. Carrying amounts assigned to VBPP are not charged to income until the VBPP becomes associated with additional proven and probable reserves and are being produced or are determined to be impaired. The concept of VBPP is described in Emerging Issue Task Force (EITF) Issue No.04-3, “Mining Assets: Impairment and Business Combinations,” and has been interpreted differently by different mining companies.FCX’s preliminary adjustment to property, plant and equipment includes VBPP attributable to mineralized material, which includes measured and indicated amounts, that FCX believes could be brought into production with the establishment or modification of required permits and should market conditions and technical assessments warrant.Mineralized material is a mineralized body that has been delineated by appropriately spaced drilling and/or underground sampling to support reported tonnage and average grade of minerals.Such a deposit may not qualify as proven and probable reserves until legal and economic feasibility are confirmed based upon a comprehensive evaluation of development costs, unit costs, grades, recoveries and other material factors.The carrying amount ofVBPP also includes preliminary adjustments attributable to inferred mineral resources and exploration potential.FCX is continuing to analyze VBPP, and the final values may vary significantly from preliminary estimates. c. During the second and third quarters of 2007, adjustments to the preliminary fair values assigned to assets acquired and liabilities assumed from Phelps Dodge and adjustments to the purchase price resulted in an approximate $0.9 billion reduction in FCX’s initial estimate of goodwill. Additional adjustments, which could be significant, are expected in future periods until FCX finalizes its valuation of the assets acquired and liabilities assumed. None of the $6.5 billion of goodwill is deductible for tax purposes. d. Includes $165 million of goodwill associated with PDIC that has been included in assets held for sale at September 30, 2007 (refer to Note 4 for further discussion). e. Deferred income taxes have been recognized based on the estimated fair value adjustments to net assets. As of September 30, 2007, FCX had not identified any material pre-acquisition contingencies where the related asset, liability or impairment is probable and the amount of the asset, liability or impairment can be reasonably estimated. Prior to the end of the purchase price allocation period, if information becomes available that an asset existed, a liability had been incurred or an asset had been impaired as of the acquisition date, and the amounts can be reasonably estimated, such items will be included in the purchase price allocation. FCX paid a premium (i.e., goodwill) over the fair value of the net tangible and identified intangible assets acquired for a number of potential strategic and financial benefits that are expected to be realized, including, but not limited to, the following: · The combined company’s increased scale of operations, management depth and strengthened cash flow provide an improved platform to capitalize on growth opportunities in the global market. · The combined company is well positioned to benefit from the positive copper market at a time when there is a scarcity of large-scale copper development projects combined with strong global demand for copper. · The combined company has long-lived, geographically diverse reserves, totaling approximately 77 billion pounds of copper, 38 million ounces of gold and 2 billion pounds of molybdenum, net of minority interests as of December 31, 2006. Additionally, the combined company has rights to significant mineralized material that could add to reserves. · The combined company has exploration rights with significant potential in copper regions around the world. 9 Pro Forma Financial Information.The following pro forma financial information assumes that FCX acquired Phelps Dodge effective January 1, 2007, for the 2007 periods, and effective January 1, 2006, for the 2006 periods. The most significant adjustments relate to the purchase accounting impacts of increases in the carrying values of acquired metal inventories (including mill and leach stockpiles) and property, plant and equipment (in millions, except per share data): Historical Phelps Pro forma Pro forma FCX Dodgea Adjustments Consolidated Three Months Ended September 30, 2007 Revenues $ 5,066 N/A $ – $ 5,066 b Operating income $ 1,877 N/A $ 163 $ 2,040 b,c Income from continuing operations before income taxes and minority interests $ 1,786 N/A $ 163 $ 1,949 b,c,e,g Income from continuing operations applicable to common stock $ 763 N/A $ 103 $ 866 b,c,e,g Diluted income per share of common stock from continuing operations $ 1.85 N/A N/A $ 2.07 b,c,e,g Diluted weighted average shares outstanding 447 N/A N/A 448 h Three Months Ended September 30, 2006 Revenues $ 1,636 $ 3,143 $ – $ 4,779 b,f Operating income $ 735 $ 1,319 $ (372 ) $ 1,682 b,c,f Income from continuing operations before income taxes and minority interests $ 716 $ 1,454 $ (549 ) $ 1,621 b,c,e,f Income from continuing operations applicable to common stock $ 351 $ 883 $ (443 ) $ 791 b,c,e,f Diluted income per share of common stock from continuing operations $ 1.67 $ 4.34 N/A $ 1.93 b,c,e,f Diluted weighted average shares outstanding 221 204 N/A 445 h Nine Months Ended September 30, 2007 Revenues $ 12,755 $ 2,294 $ – $ 15,049 b Operating income $ 5,403 $ 793 $ (182 ) $ 6,014 b,c Income from continuing operations before income taxes and minority interests $ 5,058 $ 837 $ (249 ) $ 5,646 b,c,d,e,g Income from continuing operations applicable to common stock $ 2,311 $ 493 $ (219 ) $ 2,585 b,c,d,e,g Diluted income per share of common stock from continuing operations $ 6.46 N/A N/A $ 6.21 b,c,d,e,g Diluted weighted average shares outstanding 380 N/A N/A 447 h 10 Historical Phelps Pro forma Pro forma FCX Dodgea Adjustments Consolidated Nine Months Ended September 30, 2006 Revenues $ 4,148 $ 7,828 $ – $ 11,976 b,f Operating income $ 2,006 $ 2,823 $ (1,729 ) $ 3,100 b,c,f Income from continuing operations before income taxes and minority interests $ 1,966 $ 3,011 $ (2,322 ) $ 2,655 b,c,e,f Income from continuing operations applicable to common stock $ 970 $ 1,689 $ (1,771 ) $ 888 b,c,e,f Diluted income per share of common stock from continuing operations $ 4.64 $ 8.31 N/A $ 2.33 b,c,e,f Diluted weighted average shares outstanding 221 203 N/A 406 h a. For the nine months ended September 30, 2007, represents the results of Phelps Dodge’s operations from January 1, 2007, through March 19, 2007. Beginning March 20, 2007, the results of Phelps Dodge’s operations are included in FCX’s consolidated financial information. Additionally, for comparative purposes the historical Phelps Dodge financial information for the three and nine months ended September 30, 2006, represents results from continuing operations, and therefore, excludes the results of PDIC (i.e., discontinued operations). b. Includes charges to revenues for mark-to-market accounting adjustments on copper price protection programs totaling $44 million ($26 million to net income or $0.06 per share) for third-quarter 2007, $232 million ($142 million to net income or $0.32 per share) for the nine months ended September 30, 2007, $145 million ($110 million to net income or $0.25 per share) for third-quarter 2006 and $1.2 billion ($923 million to net income or $2.28 per share) for the nine months ended September 30, 2006. c. Includes charges associated with the impact of the increases in the carrying values of acquired metal inventories (including mill and leach stockpiles) and property, plant and equipment totaling $283 million ($179 million to net income or $0.40 per share) for third-quarter 2007, $1.3 billion ($835 million to net income or $1.87 per share) for the nine months ended September 30, 2007, $376 million ($237 million to net income or $0.53 per share) for third-quarter 2006, and $1.7 billion ($1.1 billion to net income or $2.70 per share) for the nine months ended September 30, 2006. d. Excludes net losses on early extinguishment of debt totaling $88 million ($75 million to net income or $0.17 per share) for financing transactions related to the acquisition of Phelps Dodge. e. Includes net interest expense associated with debt issued in connection with the acquisition of Phelps Dodge totaling $129 million ($109 million to net income or $0.24 per share) for third-quarter 2007, $469 million ($399 million to net income or $0.89 per share) for the nine months ended September 30, 2007, $179 million ($161 million to net income or $0.36 per share) for third-quarter 2006, and $597 million ($537 million to net income or $1.32 per share) for the nine months ended September 30, 2006. f. Includes charges to revenues totaling $13 million ($7 million to net income or $0.02 per share) associated with the redemption of FCX’s Silver-Denominated Preferred Stock for third-quarter 2006, and $82 million ($44 million to net income or $0.11 per share) associated with the redemption of FCX’s Gold-Denominated Preferred Stock, Series II and Silver-Denominated Preferred Stock for the nine months ended September 30, 2006. g. Includes gains on the sales of marketable securities totaling $47 million ($29 million to net income or $0.06 per share) in third-quarter 2007 and $85 million ($52 million to net income or $0.12 per share) for the nine months ended September 30, 2007. 11 h. Estimated pro forma diluted weighted average shares outstanding for the quarters and nine months ended September 30, 2007 and 2006, follow (in millions): Nine Months Ended Third-Quarter September 30, 2007 2006 2007 2006 Average number of basic shares of FCX common stock outstanding prior to the acquisition of Phelps Dodge 199 190 198 189 Shares of FCX common stock issued in the acquisition 137 137 137 137 Sale of FCX sharesa 47 47 47 47 Mandatory Convertible Preferred Stocka 39 39 39 – b Other dilutive securities 26 32 26 33 Pro forma average number of common shares outstanding 448 445 447 406 a. Refer to Notes 9 and 12 for additional information. b. Not dilutive for the nine months ended September 30, 2006. The above pro forma consolidated financial information has been prepared for illustrative purposes only and is not intended to be indicative of the results that would actually have occurred, or the results expected in future periods, had the events reflected herein occurred on the dates indicated. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES As a result of the acquisition of Phelps Dodge, the following summaries of significant accounting policies are in addition to those contained in FCX’s 2006 Annual Report on Form 10-K. Basis of Presentation.Effective March 20, 2007, FCX began consolidating its wholly owned subsidiary, Phelps Dodge. Phelps Dodge’s financial information consolidates the results of operations and the assets and liabilities of majority-owned subsidiaries and reports the minority interest. FCX’s investment inthe Morenci copper mine, an unincorporated joint venture, is reflected using the proportionate consolidation method. All significant intercompany transactions and balances have been eliminated. Investments in unconsolidated companies owned 20 percent or more are recorded on an equity basis. Investments in companies owned less than 20 percent, and for which FCX does not exercise significant influence, are carried at cost. Foreign Currencies. Except as noted below, the assets and liabilities of foreign subsidiaries are translated at current exchange rates, while revenues and expenses are translated at average rates in effect for the period. The related translation gains and losses are included in accumulated other comprehensive income (loss) within stockholders’ equity. For the translation of the financial statements of certain foreign subsidiaries dealing predominantly in U.S. dollars, assets receivable and liabilities payable in cash are translated at current exchange rates, and inventories and other non-monetary assets and liabilities are translated at historical rates. Gains and losses resulting from translation of such financial statements are included in operating results, as are gains and losses from foreign currency transactions. Mill and Leach Stockpiles. Mill and leach stockpiles acquired in connection with the Phelps Dodge acquisition are stated at the lower of cost or market. FCX uses the average cost method for recording its mill and leach stockpiles. Both mill and leach stockpiles generally contain lower-grade ores that have been extracted from the ore body and are available for copper recovery. For mill stockpiles, recovery is through milling, concentrating, smelting and refining or, alternatively, by concentrate leaching. For leach stockpiles, recovery is through exposure to acidic solutions that dissolve contained copper and deliver it in solution to extraction processing facilities. The recorded cost of mill and leach stockpiles includes mining and haulage costs incurred to deliver ore to stockpiles, depreciation, depletion, amortization and overhead costs. 12 Because it is generally impracticable to determine copper contained in mill and leach stockpiles by physical count, reasonable estimation methods are employed. The quantity of material delivered to milland leach stockpiles is based on surveyed volumes of mined material and daily production records. Sampling and assaying of blasthole cuttings determine the estimated copper grades of material delivered to mill and leach stockpiles. Expected copper recovery rates for mill stockpiles are determined by metallurgical testing. The recoverable copper in mill stockpiles can be extracted into copper concentrate almost immediately. Estimates of copper contained in mill stockpiles are adjusted as material is added or removed and fed to the mill. Expected copper recovery rates for leach stockpiles are determined using small-scale laboratory tests, small- to large-scale column testing (which simulates the production-scale process), historical trends and other factors, including mineralogy of the ore and rock type. Ultimate recovery of copper contained in leach stockpiles can vary significantly from a low percentage to more than 90 percent depending on several variables, including type of copper recovery, mineralogy and particle size of the rock. For newly placed material on active stockpiles as much as 70 percent of the copper ultimately recoverable may be extracted during the first year, the remaining copper is recovered over many years. Processes and recovery rates are monitored continuously, and recovery rate estimates are adjusted periodically as additional information becomes available and as related technology changes. Goodwill. Goodwill has an indefinite useful life and is not amortized, but rather is tested for impairment at least annually, unless events occur or circumstances change between annual tests that would more likely than not reduce the fair value of a related reporting unit below its carrying amount. As of September 30, 2007, goodwill of approximately $6.5billion was recorded in connection with the Phelps Dodge acquisition, which includes approximately $165 million recorded in assets held for sale related to PDIC (refer to Note 4). This amount represents the excess of the purchase price over the fair value of assets acquired and liabilities assumed and is subject to adjustment as FCX completes its analysis of these fair values, which may take up to one year after the acquisition date. In accordance with accounting rules, goodwill resulting from a business combination is assigned to the acquiring entity's reporting units that are expected to benefit from the business combination, regardless of whether other assets or liabilities of the acquired entity have been assigned to those reporting units. Adjustments to the recorded values of the assets acquired and liabilities assumed in the acquisition of Phelps Dodge will occur until such values are finalized. Accordingly, the allocation of goodwill to reporting units, which will include individual mines, will be completed when FCX finalizes its purchase price allocation. Intangible Assets. Intangible assets acquired as a result of the Phelps Dodge acquisition include water rights, land easements and trademarks, primarily at the North American mining sites. The principal amortization method for such intangible assets is the computation of an overall unit rate applied to pounds of principal products sold from mine production. As of September 30, 2007, FCX has identified certain intangible assets and liabilities resulting from the acquisition of Phelps Dodge. As FCX completes its identification and valuation, it expects to record additional intangible assets or liabilities, which could include such items as customer relationships and patents. Environmental Expenditures. Environmental expenditures are expensed or capitalized, depending upon their future economic benefits. Liabilities for such expenditures are recorded when it is probable that obligations have been incurred and the costs can be reasonably estimated. For closed facilities and closed portions of operating facilities with environmental obligations, an environmental liability is accrued when a decision to close a facility, or a portion of a facility, is made by management and the environmental liability is considered to be probable. Environmental liabilities attributed to the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) or analogous state programs are considered probable when a claim is asserted, or is probable of assertion, and FCX, or any of its subsidiaries,have been associated with the site. Other environmental remediation liabilities are considered probable based on specific facts and circumstances. FCX’s estimates of these costs are based on an evaluation of various factors, including currently available facts, existing technology, presently enacted laws and regulations, remediation experience, whether or not FCX is a potentially responsible party (PRP) and the ability of other PRPs to pay their allocated portions. With the exception of those obligations assumed in the acquisition of Phelps Dodge (refer to Note 13), environmental obligations are recorded on an 13 undiscounted basis. Where the available information is sufficient to estimate the amount of liability, that estimate has been used. Where the information is only sufficient to establish a range of probable liability and no point within the range is more likely than any other, the lower end of the range has been used. Possible recoveries of some of these costs from other parties are not recognized in the condensed consolidated financial statements until they become probable. Legal costs associated with environmental remediation, as defined in Statement of Position 96-1, “Environmental Remediation Liabilities,” are included as part of the estimated liability. 4. DISCONTINUED OPERATIONS On September 12, 2007, FCX entered into an agreement to sell its international wire and cable business,PDIC,for $735 million (including the acquisition of minority interests) subject to an adjustment that takes into account the net effect of dividends from and contributions to PDIC from March 31, 2007, through the close of the transaction. Under the terms of the agreement, FCX expects to realize net proceeds of approximately $620 million, after taxes and net of transaction related costs. FCX expects to use the net proceeds to repay debt. The transaction was complete on October 31, 2007, and is not expected to result in a material gain or loss, other than transaction and related costs of up to approximately $20 million ($12 million to net income). As a result of the sale, the operating results of PDIC have been reported separately from continuing operations as discontinued operations in the condensed consolidated statements of income. Selected financial information that has been reported as discontinued operations for the third quarter and first nine months of 2007 (which includes results beginning March 20, 2007), follows (in millions): Third-Quarter Nine Months Ended 2007 September 30, 2007 Revenues $ 376 $ 797 Operating income $ 18 $ 70 Provision for income taxes $ 5 $ 20 Income from discontinued operations $ 12 $ 44 The assets and liabilities of PDIC have been presented separately in the condensed consolidated balance sheets as held for sale. The major classes of these assets and liabilities at September 30, 2007, follow (in millions): Assets held for sale: Cash and cash equivalents $ 91 Accounts receivable 273 Inventories 258 Property, plant and equipment, net 234 Intangibles 164 Goodwill 165 Other assets 46 $ 1,231 Liabilities related to assets held for sale: Accounts payable and accrued liabilities $ 263 Debt and short-term borrowings 71 Deferred income taxes 103 Other liabilities and deferred credits 35 $ 472 Cash flows from discontinued operations for the nine months ended September 30, 2007, have not been separately identified in the condensed consolidated statements of cash flows. 14 5. PENSION AND POSTRETIREMENT BENEFITS As a result of the acquisition of Phelps Dodge, FCX acquired trusteed, non-contributory pension plans covering substantially all of Phelps Dodge’s U.S. employees. The applicable plan design determines the manner in which benefits are calculated for any particular group of employees. For certain of these plans, benefits are calculated based on final average monthly compensation and years of service. In the case of other plans, benefits are calculated based on a fixed amount for each year of service. Participants in the plans generally vest in their accrued benefits after five years of service. At the date of acquisition, Phelps Dodge had both overfunded and underfunded pension plans. The funded status of the overfunded plans was $129 million (representing the fair value of plans assets of approximately $1.36 billion less a projected benefit obligation of approximately $1.23 billion). The funded status of the underfunded plans was $(70) million (representing the fair value of plan assets of $11 million less a projected benefit obligation of $81 million). The majority of plan assets are invested in a diversified portfolio of stocks, bonds and cash and cash equivalents, which consist primarily of equity and fixed-income securities. At March 19, 2007, a discount rate of 5.78 percent and a wage increase assumption of 4.25 percent were used to estimate the projected benefit obligation, and the long-term expected rate of return on plan assets was 8.5 percent. In addition to the pension benefits, Phelps Dodge provides postretirement medical and life insurance benefits for certain U.S. employees and, in some cases, employees of international subsidiaries. These postretirement benefits vary among plans, and many plans require contributions from retirees. The expected cost of providing such postretirement benefits is accrued during the years employees render the necessary service. At the date of acquisition, the funded status of the Phelps Dodge postretirement medical and life insurance benefits was $(80) million (representing the fair value of plan assets of $173 million less a benefit obligation of $253 million). The plan assets consist of two Voluntary Employees’ Beneficiary Association (VEBA) trusts, which FCX acquired through its acquisition of Phelps Dodge.One trust is dedicated to funding postretirement medical obligations and the other to funding postretirement life insurance obligations for eligible U.S. retirees. The majority of the assets of the VEBA trusts are invested in U.S. fixed-income securities. FCX’s funding policy provides that contributions to the VEBA trusts shall be at least sufficient to pay plan benefits as they come due. Additional contributions may be made from time to time. For participants not eligible to receive payments from the VEBA trusts, FCX’s funding policy provides that contributions shall be at least equal to the cash basis obligations. At March 19, 2007, a discount rate of 5.62 percent was used to estimate the accumulated postretirement benefit obligation for the medical plans and 5.66 percent for the retiree life insurance plan. The long-term expected rate of return on plan assets for the VEBA medical and life insurance trusts was 3.7 percent and 4.5 percent, respectively. Net periodic benefit cost for pension and postretirement benefits for Phelps Dodge have been included in the condensed consolidated financial statements beginning March 20, 2007. The components of net periodic benefit cost for pension and postretirement benefits for all of FCX’s plans for the third quarters of 2007 and 2006, follow (in millions): Phelps FCX PT Freeport Indonesia Atlantic Copper Dodge 2007 2006 2007 2006 2007 2006 2007 Service cost $ 1 $ – $ 1 $ 1 $ – $ – $ 7 Interest cost – 1 2 2 1 2 22 Expected return on plan assets – – (1 ) (1 ) – – (30 ) Amortization of prior service cost 1 1 1 – Net periodic benefit cost $ 2 $ 2 $ 3 $ 2 $ 1 $ 2 $ (1 ) The components of net periodic benefit cost for pension and postretirement benefits for all of FCX’s plans for the nine-months ended September 30, 2007 and 2006, follow (in millions): Phelps FCX PT Freeport Indonesia Atlantic Copper Dodge 2007 2006 2007 2006 2007 2006 2007 Service cost $ 2 $ – $ 4 $ 3 $ – $ – $ 14 Interest cost 1 2 5 4 3 4 47 Expected return on plan assets – – (3 ) (2 ) – – (64 ) Amortization of prior service cost 3 3 1 1 – – – Amortization of net actuarial loss – 1 1 – Net periodic benefit cost $ 6 $ 5 $ 7 $ 6 $ 4 $ 5 $ (3 ) 15 6. EARNINGS PER SHARE FCX’s basic net income per share of common stock was calculated by dividing net income applicable to common stock by the weighted-average number of common shares outstanding during the year. A reconciliation of net income and weighted-average common shares outstanding for purposes of calculating diluted net income per share for the quarters and nine months ended September 30, 2007 and 2006, follows (in millions, except per share amounts): Nine Months Ended Third-Quarter September 30, 2007 2006 2007 2006 Income from continuing operations $ 826 $ 366 $ 2,455 $ 1,015 Preferred dividends (63 ) (15 ) (144 ) (45 ) Income from continuing operations applicable to common stock 763 351 2,311 970 Plus income impact of assumed conversion of: 5½% Convertible Perpetual Preferred Stock 15 15 45 45 6¾% Mandatory Convertible Preferred Stock 48 – 99 – 7% Convertible Senior Notes – 3 – 13 Diluted income from continuing operations applicable to common stock 826 369 2,455 1,028 Income from discontinued operations 12 – 44 – Diluted net income applicable to common stock $ 838 $ 369 $ 2,499 $ 1,028 Weighted average common shares outstanding 382 190 327 189 Add shares issuable upon conversion, exercise or vesting of: 5½% Convertible Perpetual Preferred Stock 23 22 23 22 6¾% Mandatory Convertible Preferred Stock 39 – 27 – 7% Convertible Senior Notes – 7 – 9 Dilutive stock options 2 1 2 1 Restricted stock 1 1 1 – Weighted average common shares outstanding for purposes of calculating diluted net income per share 447 221 380 221 Diluted net income per share of common stock: Continuing operations $ 1.85 $ 1.67 $ 6.46 $ 4.64 Discontinued operations 0.02 – 0.12 – Diluted net income per share of common stock $ 1.87 $ 1.67 $ 6.58 $ 4.64 Outstanding stock options with exercise prices greater than the average market price of FCX’s common stock during the period are excluded from the computation of diluted net income per share of common stock. FCX’s convertible instruments are also excluded when including the conversion of these instruments increases reported diluted net income per share. A summary of the excluded amounts follows (in thousands, except exercise prices): Nine Months Ended Third-Quarter September 30, 2007 2006 2007 2006 Weighted average outstanding options – 1,004 389 896 Weighted average exercise price N/A $ 63.77 $ 65.96 $ 63.77 16 7. INVENTORIES A summary of inventories, which were recorded using the weighted average cost method (except where otherwise indicated) and include the impact of purchase accounting adjustments (refer to Note 2), follows (in millions): September 30, December 31, 2007 2006 Mining Operations: Raw materials $ 1 $ – Work-in-process 64 11 Finished goodsa 845 4 Mill and leach stockpiles 614 – Atlantic Copper: Concentrates – First in, first out (FIFO) 153 189 Work-in-process – FIFO 305 168 Finished goods – FIFO 14 12 Total product inventories 1,996 384 Total materials and supplies, netb 753 340 Total inventories $ 2,749 $ 724 a. Finished goods inventory associated with mining operations primarily includes concentrates and cathodes. b. Materials and supplies inventories are net of obsolescence reserves totaling $16 million at both September 30, 2007, and December 31, 2006. 8. TRUST ASSETS A summary of FCX’s trust assets at September 30, 2007, which were acquired in connection with the acquisition of Phelps Dodge, follows (in millions): Global reclamation and remediation $ 433 Financial assurance 103 a Non-qualified retirement benefits 46 Change of control 27 Total trust assets $ 609 a. Represents legally restricted funds for the use of asset retirement obligation activities at Chino, Tyrone and Cobre (refer to Note 14 for further discussion of financial assurance requirements for these operations). 9. DEBT AND FINANCING TRANSACTIONS At September 30, 2007, FCX had approximately $8.7 billion in debt, including $7.6 billion in acquisition debt, $0.7 billion in previously existing Phelps Dodge debt and $0.4 billion of previously existing FCX debt. In connection with financing its acquisition of Phelps Dodge, FCX used $2.5 billion of available cash (including cash acquired from Phelps Dodge) and funded the remainder with proceeds from borrowings under the $11.5 billion senior credit facility and proceeds from the offering of $6.0 billion in senior notes. Following the close of the Phelps Dodge acquisition and in accordance with its plan to reduce debt, FCX has completed the following transactions: · During first-quarter 2007, FCX sold 47.15 million shares of common stock at $61.25 per share for net proceeds of approximately $2.8 billion and 28.75 million shares of 6¾% Mandatory Convertible Preferred Stock for net proceeds of approximately $2.8 billion (refer to Note 12 for further discussion of the 6¾% Mandatory Convertible Preferred Stock). The net proceeds from these transactions were used to reduce borrowings under the $11.5 billion senior credit facility, with $2.5 billion used to fully repay the senior term loan due March 2012 and the remaining $3.1 billion to partially repay the senior term loan due March 2014 (the Tranche B term loan). · During second-quarter 2007, FCX prepaid an additional $1.9 billion of debt under the Tranche B term loan. 17 · During third-quarter 2007, FCX refinanced the remaining $2.5 billion balance outstanding under the Tranche B term loan with proceeds from a new senior term loan due March 2012 (the Tranche A term loan). · Also during third-quarter 2007, FCX prepaid $0.9 billion of debt under the Tranche A term loan. A summary of financing activities for the first nine months of 2007, and FCX’s outstanding debt balances at September 30, 2007, follow (in billions): December 31, Borrowings/ September 30, 2006 Additions Repayments 2007 $11.5 billion senior credit facility: Senior term loan due 2012 $ – $ 2.5 a $ (2.5 ) $ – Tranche B term loan due 2014 – 7.5 a (7.5 ) – Tranche A term loan due 2012 – 2.5 (0.9 ) 1.6 $1.5 billion revolving credit facilities – Senior Notes: 10⅛% Notes due 2010 0.3 – (0.3 ) – 6⅞% Notes due 2014 0.3 – – 0.3 8¼% Notes due 2015 – 1.5 a – 1.5 8⅜% Notes due 2017 – 3.5 a – 3.5 Senior floating rate notes due 2015 – 1.0 a – 1.0 Phelps Dodge Senior Notes – 0.7 (0.1 ) 0.6 Other 0.1 0.3 (0.2 ) 0.2 $ 0.7 $ 19.5 $ (11.5 ) $ 8.7 a. Represents borrowings used to finance the acquisition of Phelps Dodge. For the first nine months of 2007, FCX recorded net charges totaling $171 million ($141 million to net income or $0.37 per share) for early extinguishment of debt. These net charges include $154 million ($131 million to net income) related to the accelerated recognition of deferred financing costs associated with the early repayment of amounts under the $11.5 billion senior credit facility, including the refinancing of the Tranche B term loan. Also included is $17 million ($10 million to net income) recorded in second-quarter 2007 related to premiums paid and the accelerated recognition of deferred financing costs associated with the May 2007 redemption of FCX’s 10⅛% Senior Notes. Additional information regarding the senior credit facility and senior notes used to finance the Phelps Dodge acquisition follows: Senior Credit Facility. At the close of the Phelps Dodge acquisition, the senior credit facility consisted of a $2.5 billion senior term loan due March 2012, a $7.5 billion Tranche B term loan due March 2014 and $1.5 billion in revolving credit facilities due March 2012. The revolving credit facilities are composed of (i) a $1.0 billion revolving credit facility available to FCX and (ii) a $0.5 billion revolving credit facility available to both FCX and PT Freeport Indonesia, which represents an amendment to the FCX and PT Freeport Indonesia revolver that was scheduled to mature in 2009. Interest on the revolving credit facilities currently accrues at the London Interbank Offered Rate (LIBOR) plus 1.00 percent, subject to an increase or decrease in the interest rate margin based on the credit rating assigned by Standard and Poor’s Rating Services (S&P) and Moody’s Investor Services (Moody’s). Prior to its refinancing, interest on the Tranche B term loan accrued at LIBOR plus 1.75 percent. During third-quarter 2007, FCX refinanced the remaining $2.5 billion balance outstanding under the Tranche B term loan with proceeds from the new Tranche A term loan. Interest on the new Tranche A term loan accrues at LIBOR plus 1.00 percent, subject to an increase or decrease in the interest rate margin based on the credit rating assigned by S&P and Moody’s. The new Tranche A term loan requires minimum scheduled amortization payments of 10 percent per year, consisting of equal payments of $122.5 million on September 30 and March 31, beginning on September 30, 2007, with the remaining balance payable at maturity. Any prepayments are applied towards scheduled amortization payments in order of maturity. In addition, certain terms and conditions of the senior credit facility were amended, including the elimination of certain collateral requirements. 18 The senior credit facility also contains covenants, including limitations on indebtedness, liens, asset sales, prepayments of indebtedness and transactions with affiliates. Financial leverage ratios must be met in order to incur certain indebtedness and are required to be maintained when there are amounts drawn or letters of credit outstanding under the revolving credit facilities. The senior credit facility is guaranteed by certain wholly owned subsidiaries of FCX and is secured by the pledge of equity in substantially all of these subsidiary guarantors and certain other non-guarantor subsidiaries of FCX, and intercompany indebtedness owed to FCX. Borrowings by FCX and PT Freeport Indonesia under the $0.5 billion revolver are also secured with a pledge of 50.1 percent of the outstanding stock of PT Freeport Indonesia, over 90 percent of the assets of PT Freeport Indonesia and, with respect to borrowings by PT Freeport Indonesia, a pledge of the Contract of Work. Senior Notes. Interest on the senior notes is payable semiannually on April 1 and October 1, with the first payment made October 1, 2007. Interest on the senior floating rate notes due April 2015 accrues at six-month LIBOR plus 3.25 percent. FCX may redeem some or all of the notes at its option at make-whole redemption prices, and afterwards at stated redemption prices. FCX may make these optional make-whole redemptions prior to April 1, 2009, for the senior floating rate notes; April 1, 2011, for the 8¼% Senior Notes; and April 1, 2012, for the 8⅜% Senior Notes. The indenture governing the notes contains restrictions, including restrictions on incurring debt, creating liens, selling assets, entering into certain transactions with affiliates, paying cash dividends on common stock, repurchasing or redeeming common or preferred equity, prepaying subordinated debt and making investments. 10. INCOME TAXES FCX’s third-quarter 2007 income tax provision from continuing operations included taxes on international operations ($584 million) and U.S. taxes ($69 million). FCX’s income tax provision from continuing operations for the first nine months of 2007 included taxes on international operations ($1.7 billion) and U.S. taxes ($161 million). The difference between FCX’s consolidated effective income tax rate associated with continuing operations of approximately 37 percent for the first nine months of 2007 and the U.S. federal statutory rate of 35 percent primarily was attributable to withholding taxes related to earnings from Indonesian and South American mining operations and a U.S. foreign tax credit limitation, partly offset by a U.S. benefit for percentage depletion. FCX’s income tax provision for third-quarter 2006 ($304 million) and for the first nine months of 2006 ($836 million) primarily reflected taxes on PT Freeport Indonesia’s earnings. The difference between FCX’s effective income tax rate of approximately 43 percent for the first nine months of 2006 and PT Freeport Indonesia’s Contract of Work rate of 35 percent primarily was attributable to withholding taxes related to earnings from Indonesian mining operations and income taxes incurred by PT Indocopper Investama. Effective January 1, 2007, FCX adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (FIN 48), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. With the adoption of FIN 48, FCX recognized a cumulative effect adjustment to increase beginning retained earnings of approximately $4 million. Following adoption of FIN 48, FCX includes interest and penalties accrued on unrecognized tax benefits in other income and expenses rather than in its provision for income taxes. A summary of the activities associated with the reserve for unrecognized tax benefits, interest and penalties for the period of adoption, follows (in millions): Unrecognized Tax Benefit Interest Penalties Balance at beginning of period $ 41 $ 11 $ – Additions: Acquisition of Phelps Dodge 220 6 2 Prior year tax positions 1 1 – Balance, March 31, 2007 $ 262 $ 18 $ 2 19 The reserve for unrecognized tax benefits of $262 million at March 31, 2007, includes $124 million ($116 million net of income tax benefits) that, if recognized, would reduce FCX’s provision for income taxes. There were no material changes to the reserves for unrecognized tax benefits during the second and third quarters of 2007. For first-quarter 2006, interest and penalties accrued on unrecognized tax benefits and recorded in the provision for income taxes totaled $3 million. FCX or its subsidiaries file income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions. The tax years of FCX and its significant subsidiaries that remain subject to examination are as follows: Jurisdiction Years Under Examination Additional Open Years U.S. Federal 2003-2005 2006 Indonesia 2005-2006 2002-2004 Peru 2003 1999-2002, 2004-2006 Chile – 2004-2006 Arizona – 2002-2006 New Mexico – 2004-2006 FCX has not identified any uncertain tax position for which it is reasonably possible that the total amount of unrecognized tax benefit will significantly increase or decrease within the 12-month period following the date of adoption of FIN 48. 11. INTEREST EXPENSE, NET Interest expense, net, includes capitalized interest of approximately $51 million in third-quarter 2007, approximately $3 million in third-quarter 2006, approximately $108 million for the first nine months of 2007 and approximately $7 million for the first nine months of 2006. The majority of the capitalized interest in 2007 relates to capital expenditures for development projects at Safford, Arizona, and Tenke Fungurume. 12. STOCKHOLDERS’ EQUITY AND STOCK AWARD PLANS Preferred Stock. On March 28, 2007, FCX completed the sale of 28.75 million shares of 6¾% Mandatory Convertible Preferred Stock, with a liquidation preference of $100 per share. The 6¾% Mandatory Convertible Preferred Stock will automatically convert on May 10, 2010, into between approximately 39 million and 47 million shares of FCX common stock at a conversion rate that will be determined based on FCX’s common stock price. The conversion rate per $100 face amount of mandatory preferred will be 1.6327 when the FCX common stock price is at or below $61.25 and 1.3605 when the FCX common stock price is at or above $73.50. For FCX common stock prices between these levels, the conversion rate will be equal to $100 divided by FCX’s common stock price. Prior to May 1, 2010, holders may convert their 6¾% Mandatory Convertible Preferred Stock at a conversion rate of 1.3605. Dividends are payable quarterly on February 1, May 1, August 1 and November 1, with the first dividend paid on August 1, 2007. Stock Award Plans. On July 10, 2007, FCX’s stockholders approved amendments to FCX's 2006 Stock Incentive Plan (the Plan). The purpose of the Plan is to motivate and reward key personnel with stock based-awards at an appropriate level.As a result of the acquisition of Phelps Dodge, the number of employees and consultants who are eligible to receive awards under FCX’s incentive plans increased by over 200 people. Due in part to FCX’s increased employee population, the FCX Board of Directors determined that the number of shares available for grant under FCX's incentive plans was inadequate to address FCX's short-term needs.The amendments (i) increase the number of shares available for grant under the Plan from 12 million to 37 million shares, (ii) increase the sublimits under the Plan regarding the number of shares that may be granted as restricted stock, restricted stock units and other stock-based awards and (iii) extend the term of the amended and restated Plan to July 10, 2017. During second-quarter 2007, FCX granted approximately 5 million stock options awards. 20 13. ENVIRONMENTAL, RECLAMATION AND CLOSURE FCX has the following environmental, reclamation and closure obligations following its acquisition of Phelps Dodge: Environmental. FCX subsidiaries that operate in the U.S. are subject to various stringent federal, state and local environmental laws and regulations that govern emissions of air pollutants; discharges of water pollutants; and generation, handling, storage and disposal of hazardous substances, hazardous wastes and other toxic materials. FCX subsidiaries also are subject to potential liabilities arising under CERCLA or similar state laws that impose responsibility on persons who arranged for the disposal of hazardous substances, and on current and previous owners and operators of a facility for the cleanup of hazardous substances released from the facility into the environment, including damages to natural resources. In addition, FCX subsidiaries are subject to potential liabilities under the Resource Conservation and Recovery Act (RCRA) and analogous state laws that require responsible parties to remediate releases of hazardous or solid waste constituents into the environment associated with past or present activities. Phelps Dodge or its subsidiaries previously have been advised by the U.S. Environmental Protection Agency (EPA), the Department of the Interior, the Department of Agriculture and several state agencies that, under CERCLA or similar state laws and regulations, they may be liable for costs of responding to environmental conditions at a number of sites that have been or are being investigated by EPA, the Department of the Interior, the Department of Agriculture or states to determine whether releases of hazardous substances have occurred and, if so, to develop and implement remedial actions to address environmental concerns. Phelps Dodge or its subsidiaries also have been previously advised by trustees for natural resources that it may be liable under CERCLA or similar state laws for damages to natural resources caused by releases of hazardous substances. At September 30, 2007, environmental reserves totaled $348 million, with the long-term portion totaling $218 million included in other liabilities and deferred credits on the condensed consolidated balance sheets. At September 30, 2007, the unescalated, undiscounted environmental reserve totaled approximately $372 million, leaving approximately $24 million to be accreted over time. Pinal Creek.The Pinal Creek site located near Miami, Arizona, has the most significant environmental reserve of all FCX sites. The Pinal Creek site was listed under the Arizona Department of Environmental Quality (ADEQ) Water Quality Assurance Revolving Fund program in 1989 for contamination in the shallow alluvial aquifers within the Pinal Creek drainage near Miami, Arizona. Since that time, environmental remediation has been performed by the members of the Pinal Creek Group (PCG), consisting of Phelps Dodge Miami, Inc. (Miami), a wholly owned subsidiary of Phelps Dodge, and two other companies. In 1998, the District Court approved a Consent Decree between the PCG members and the state of Arizona resolving all matters related to an enforcement action contemplated by the state of Arizona against the PCG members with respect to the groundwater matter. The Consent Decree committed Miami and the other PCG members to complete the remediation work outlined in the Consent Decree. That work continues at this time pursuant to the Consent Decree and consistent with state law and the National Contingency Plan prepared by EPA under CERCLA. Miami and the other PCG members have been pursuing contribution litigation against three other parties involved with the site. Miami dismissed its contribution claims against one defendant when another PCG member agreed to be responsible for any share attributable to that defendant. Miami and the other PCG members settled their contribution claims against another defendant in April 2005. While the terms of the settlement are confidential, the proceeds of the settlement will be used to address remediation at the Pinal Creek site. The trial on the issue of allocating responsibility for cleanup costs is set to commence in May 2008. While recoveries or payments may result from the contribution litigation, FCX cannot reasonably estimate the amount and, therefore, has not taken this into consideration in its reserve estimates. Miami’s share of the planned remediation work based on the interim agreements between the parties has a cost range on an undiscounted and unescalated basis for reasonably expected outcomes estimated to be from approximately $90 million to $200 million. At September 30, 2007, the reserve for Pinal Creek remediation was $94 million. Other.At September 30, 2007, the cost range for reasonably possible outcomes for all reservable environmental remediation sites on an undiscounted and unescalated basis (excluding Pinal Creek’s estimate) was 21 approximately $240 million to $450 million. Significant work is expected to be completed in the next several years to remediate these sites. FCX believes that there may be other potential claims for recovery from other third parties, including the U.S. government and other PRPs. These potential recoveries are not recognized unless realization is considered probable. FCX subsidiaries have several sites for which no environmental reserve has been recognized because it is not probable that a successful claim will be made against FCX for those sites, but for which there is a reasonably possible likelihood of an environmental remediation liability. While liabilities, if any, ultimately arising from potential environmental obligations may be material to the operating results of any single future quarter or year, management does not believe such liability is likely to have a material adverse effect on FCX’s consolidated liquidity or financial position. A summary of environmental reserve activities (associated with the acquired Phelps Dodge operations) for the nine months ended September 30, 2007, follows (in millions): Balance, beginning of period $ – Liabilities assumed in acquisition of Phelps Dodge 390 a Spending (46 ) Accretion expense 4 Balance, end of period $ 348 a. The fair value of environmental obligations at the acquisition date was estimated based on projected cash flows, an estimated long-term annual inflation rate of 2.25 percent and a discount rate based on FCX’s estimated credit-adjusted risk-free interest rate of 7.8 percent. Asset Retirement Obligations. In connection with its acquisition of Phelps Dodge, FCX has recorded approximately $463 million of asset retirement obligations (AROs) accounted for in accordance with SFAS No. 143, “Accounting for Asset Retirement Obligations.” A summary of the activities associated with these AROs for the nine months ended September 30, 2007, follows (in millions): Balance, beginning of period $ – Liabilities assumed in acquisition of Phelps Dodge 463 Revisions to cash flow estimates 76 a Spending (27 ) Accretion expense 15 Balance, end of period $ 527 a. During third-quarter 2007, Chino submitted updated third-party closure cost estimates to the state of New Mexico as part of the permit renewal process, and as a result, FCX revised its cash flow estimates and increased its ARO by $73 million for the Chino mine. Additional adjustments may be required based upon the agency’s review of the updated closure plan and any permit conditions imposed by the state of New Mexico. In addition, in October 2007, Tyrone submitted updated third-party closure estimates to the state of New Mexico, which may result in further increases to AROs. At September 30, 2007, FCX estimated its share of the total cost of Phelps Dodge AROs, including anticipated future disturbances and cumulative payments, at approximately $1.5 billion (unescalated, undiscounted and on a third-party cost basis), with approximately $925 million remaining to be accreted over time. These aggregate costs may increase or decrease materially in the future as a result of changes in regulations, engineering designs and technology, permit modifications or updates, mine plans, cost of inflation or other factors and as actual reclamation spending occurs. ARO activities and expenditures generally are made over an extended period of time commencing near the end of the mine life; however, certain reclamation activities could be accelerated if required, or if they are determined to be economically beneficial. At September 30, 2007, FCX had trust assets totaling $433 million that are dedicated to funding global reclamation and remediation activities, and also had trust assets totaling $103 million that are legally restricted to fund a portion of its asset retirement obligations for Chino, Tyrone and Cobre as required for New Mexico financial assurance. 22 14. CONTINGENCIES FCX has the following contingencies in connection with the acquisition of Phelps Dodge: Letters of Credit and Surety Bonds. Standby letters of credit totaled approximately $78 million at September 30, 2007, primarily for reclamation, environmental obligations and workers’ compensation insurance programs. In addition, FCX had surety bonds totaling approximately $94 million at September 30, 2007, associated with reclamation and closure (approximately $65 million
